Citation Nr: 1507165	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, claimed as irritable bowel syndrome (IBS), prior to December 5, 2011.  

2.  Entitlement to an initial disability rating in excess of 30 percent for IBS since December 5, 2011.  

3.  Entitlement to an effective date earlier than October 1, 2012, for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for traumatic brain injury (TBI), claimed as headaches.

5.  Entitlement to service connection for tuberculosis (TB).  

6.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD), including as due to exposure to Agent Orange. 

7.  Entitlement to service connection for a skin disorder, including as due to exposure to Agent Orange.

8.  Entitlement to service reconnection for tremors, including as due to exposure to Agent Orange.  

9.  Entitlement to service connection for a neck disorder. 

10.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972, with service in Vietnam.  The Board notes the Veteran also served on active duty from September 1972 to November 1975, however, he is not entitled to VA benefits for this period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

There are several procedural issues the Board must address regarding the Veteran's claims.  First, the Veteran and his attorney agreed that the claim for entitlement to service connection for stomach nervousness, filed on September 25, 2007, was the same claim as entitlement to service connection for IBS, which was filed on December 5, 2011, and subsequently granted.  See Videoconference Hearing Transcript, p. 4., December 4, 2014.  As such, the Board has recharacterized the Veteran's claim as entitlement to service connection for IBS prior to December 5, 2011.    

Next, in a January 2014 rating decision, to RO increased the Veteran's disability rating for his service-connected PTSD to 70 percent, effective from October 1, 2012.  In his January 2014 notice of disagreement and his subsequent December 2014 videoconference hearing testimony, the Veteran indicated that he was completely satisfied with the disability rating of 70 percent, but disagreed with the effective date assigned.  He argued it should be the date of his claim, which was September 25, 2007.  As such, the only issue before the Board regarding the Veteran's PTSD is his entitlement to an earlier effective date of October 1, 2012, for the assignment of a 70 percent disability rating.  

The Veteran and his attorney also stated that they were not pursuing a claim of entitlement to an initial rating in excess of 10 percent for tinnitus.  Therefore, the Board need not refer this issue to the AOJ for development.  

Finally, the claim of service connection for a respiratory disorder was initially limited to consideration of asthma and COPD.  However, subsequently developed evidence demonstrates that the scope of this claim must be construed much more broadly to include any respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Board has recharacterized the issue accordingly.

In this decision, the Board is adjudicating only the claims of entitlement to service connection for IBS prior to December 5, 2011; to an effective date earlier than October 1, 2012, for the award of a 70 percent rating for PTSD; to service connection for TBI, claimed as headaches; and to an initial disability rating in excess of 30 percent for IBS since December 5, 2011.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed his initial claim of entitlement to service connection for PTSD with major depressive disorder and panic disorder on September 25, 2007.  He was granted service connection for this disorder and assigned an initial disability rating of 30 percent, effective from September 25, 2007.

2.  A January 2014 rating decision increased the Veteran's disability rating for PTSD to 70 percent, effective from October 1, 2012.  

3.  Since September 25, 2007, the Veteran's PTSD with major depressive disorder and panic disorder has manifested in occupational and social impairment with deficiencies in most areas; but without total occupational and social impairment.

4.  The currently demonstrated traumatic brain injury, to include headaches, is shown as likely as not to be due to an event of the Veteran's military service.

5.  The Veteran's IBS had its onset during service.  

6.  During the Veteran's videoconference hearing on December 4, 2014, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to an initial disability rating in excess of 30 percent for IBS since December 5, 2011.  

7.  During the Veteran's videoconference hearing on December 4, 2014, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to service connection for tuberculosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD, effective from September 25, 2007, and no earlier, have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 U.S.C.A. §§ 3.156, 3.400, 20.1103 (2014). 

2.  The criteria for service connection for a TBI, to include headaches, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for IBS prior to December 5, 2011, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 30 percent for IBS since December 5, 2011, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tuberculosis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date for Increased Ratings

The Veteran maintains that he is entitled to an effective date prior to October 1, 2012 for the assignment of a 70 percent disability evaluation for PTSD with major depressive disorder and panic disorder.  Instead, the Veteran argues he is entitled to the 70 percent rating from September 25, 2007, the date of receipt of his initial claim for service connection. 

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

In this case, the basic facts are not in dispute.  A rating decision granted service connection for PTSD with major depressive disorder and panic disorder and assigned an initial 30 percent disability evaluation, effective from September 25, 2007.  The Veteran perfected appellate review of the initially assigned disability evaluation for PTSD.  Prior to appellate review, in a January 2014 rating action, the RO assigned a 70 percent rating for the condition, effective from Ocotber 1, 2012.  As previously stated in the introduction, during his December 2014 videoconference hearing, the Veteran indicated he agreed with the assignment of the 70 percent disability rating, but disagreed with the effective date assigned.  He claimed his effective date for the grant of the 70 percent rating should be September 25, 2007, the date of his initial claim for service connection.  The Board agrees.  For the reasons explained below, the Board finds that a 70 percent disability evaluation for PTSD with major depressive disorder and panic disorder is warranted from September 25, 2007, and no earlier. 

The Veteran's PTSD with major depressive disorder and panic disorder is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The evidence of record includes the reports of October and November 2010 VA examinations, August and November 2011 Independent Medical Examinations (IMEs), and VA and private treatment records dated through December 2012.  

The Ocotber 2010 VA examination was conducted in connection with the Veteran's initial claim of entitlement to service connection for PTSD.  At that time, the Veteran reported psychiatric symptomatology, including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbance of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful environments, and an inability to establish and maintain effective relationships.  An objective mental examination was not performed.  The examiner indicated the Veteran need to seek treatment as his disability requires medication and outpatient counseling.  However, there was no indication the Veteran posed a threat of danger or injury to himself or others.  The Veteran's Global Assessment of Functioning (GAF) score was 49. 

The Veteran was reexamined in November 2010.  At the outset, the Board notes that the VA examiner determined the Veteran is a reliable historian.  The Veteran reported that his current symptoms were moderate and included, insomnia, night sweats, anxiety, and depression.  He did state he believed his symptoms affect total daily functioning which because he does not talk to people except superficially and he is "not very sociable."  

Upon objective mental examining, it was determined that orientation was normal and appearance, hygiene, and behavior are appropriate.  The Veteran maintained good eye contact during the exam.  Affect and mood are normal.  Communication, speech, and concentration were within normal limits.  The examiner noted there were no panic attacks or suspiciousness present.  Additionally, delusions, and hallucinations were absent.  The examiner did determine there as mild memory impairment, with a lot of problems with short term memory.  Additionally, the Veteran admitted to passive thoughts of death or harming himself but never acted on it.  The examiner determined that the Veteran is not a threat to others or himself.  Overall, the examiner concluded that the Veteran requires continuing care for his problems.  His prognosis was described as fair.  The Veteran's GAF score was 60.

Most recently, the Veteran submitted IMEs date in August and November 2011.  The August 2011 IME, conducted by a psychologist, included an in person interview of the Veteran and an objective mental status examining.  The Veteran reports psychiatric symptoms of depression, anxiety, anger, paranoia, difficulty with trust, taking things personally, difficulty with memory, difficulty with focus, hypervigilance, difficulty with his multiple marriages, difficulty being in crowds, los of interest in pleasurable activities, difficulty with sleep, reliving traumatic events, efforts to avoid watching or discussing things associated with his Vietnam experiences, a low level of energy, and "no joy" in his life.  The psychologist also noted physical symptoms such as ulcers, migraines, nausea, high blood pressure, constipation, poor appetite, and night sweats. 

Upon objective mental status examination, the Veteran was described as somewhat depressed, anxious and angry.  His affect was appropriate.  Motor skills, speech, and behavior were normal.  There were no problems with his thought process or perception, but the psychologist determined there were problems with immediate recall and retention.  Judgment was assessed to be only fair, at best.  The Veteran also reported suicidal thoughts, but also acknowledged that he "has a choice."  The Veteran's GAF score was 47.  

The November 2011 IME was a summary of the August 2011 IME from a psychologist and confirmed the Veteran's diagnosis of PTSD.  In addition, the psychiatric symptomatology referenced in the August 2011 IME, which included unstable feelings, anger, losing his temper easily, mood swings and occasional suicidal ideation, was again noted.  

VA and private treatment records dated through December 2012 are largely inclusive of the symptoms already discussed in the VA examinations and IMEs.  Importantly, these records demonstrate that the Veteran's PTSD symptoms have remained constant since he initially filed his claim in 2007.  

Moreover, during his December 2014 hearing and in the written statements in support of his claim, the Board finds that the Veteran and his wife have all provided competent and credible accounts of consistent psychiatric symptomatology since the initial claim for service connection was filed in September 2007.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the findings of the October and November 2010 VA examinations and August and November IMEs are generally consistent with each other and with the other evidence of record, medical and lay, documenting the nature, extent and severity of his psychiatric condition since he filed his claim for service connection in September 2007.  Thus, after resolving any benefit of the doubt in favor of the Veteran, the Board finds there is evidence of deficiencies in the area of family relations, mood, thinking and judgment for the entire appeal period and that the criteria for a 70 percent rating are met during this period.  

Accordingly, an effective date of September 25, 2007 is warranted for the assignment of a 70 percent disability rating for the Veteran's PTSD.  This is the earliest date that the 70 percent rating can be assigned as the Veteran appealed the initial disability rating assigned when service connection was granted on September 25, 2007, and is full grant of the benefits sought on appeal.  As service connection for PTSD was not in effect prior to this date, it follows that entitlement to a disability rating of 70 percent prior to this date cannot be established.

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

	Entitlement to a TBI, Claimed as Headaches

The Veteran seeks service connection for a TBI, initially claimed as headaches, which he alleges occurred when he was hit in the back of the head while driving a vehicle during his service in Vietnam.  He claims he lost consciousness and has suffered from residual problems, including memory problems, headaches, and shoulder pain since the in-service incidence.  

There is evidence both for and against the Veteran's claim.  However, resolving all reasonable doubt in his favor, the Board finds that the evidence shows that service connection for a traumatic brain injury, to include headaches, is warranted. 

The Veteran first complained of migraine headaches in October 1977, however, no specific clinical findings were documented.  Thereafter, VA and private treatment records show complaints of and treatment for headaches on a consistent basis since 2007, with a diagnosis of migraines headaches provided.  Despite the gap in treatment, he asserts he has suffered from headaches since his military service.  

A November 2011 Independent Medical Examination (IME) was submitted by the Veteran in support of his claim.  This examiner determined the Veteran suffered a TBI in Vietnam which was the result of a blow to the back of his head.  This injury resulted in lost consciousness, headaches, decreased memory, decrease sense of direction, and decreased ability to think.   The Veteran's wife, who was present at the November 2011 IME, confirmed a difference in his mental state since the in-service incident.  The examiner also requested additional neuropsychological testing, which was not completed until August 2012.  

The requested neuropsychological testing was completed in August 2012 by a private physician.  The physician stated that it is not uncommon for brain injuries to be missed medically, as it is a very difficult diagnosis.  It is only made by its objective symptoms of the sudden onset of short term memory problems, which have happened in this Veteran, and then soft neurological changes, which have also happened in this Veteran. 

On the other hand, a June 2012 VA treatment record states that if an injury occurred it was very mild nature.  The VA physician cited to the Veteran's immediate return to active duty following the incident and an unremarkable June 2011 head CT.

VA and private treatment records note the Veteran's assertions that he suffered from a head injury during service.  The Veteran's private treatment records, including the reports of November 2011 and August 2012 IMEs, the Veteran's and his wife's statements during the December 2014 videoconference hearing, and other written statements associated with the file support his assertions that the Veteran suffered a TBI to include headaches, during service.  There is little other evidence either for or against the claim.  Therefore, resolving all reasonable doubt in the Veteran's favor, a traumatic brain injury to include headaches, as likely as not is related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




      Entitlement to IBS Prior to December 5, 2011

The Veteran filed an original claim of service connection for stomach nervousness that was received by the RO on September 25, 2007.  The claim was denied in an August 2008 rating decision.  The Veteran submitted a timely notice of disagreement to this decision.  The RO then issued a statement of the case in January 2010, and the Veteran perfected his claim in February 2010.  In December 2011, the Veteran filed another claim for irritable bowel syndrome (IBS), which was subsequently granted in August 2013.  As was previously discussed in the introduction, the Veteran has acknowledged that the claim for service connection for stomach nervousness was encompassed in the grant of service connection for IBS.  However, the question remains as to whether service connection for IBS is warranted prior to December 5, 2011.  

During his December 2014 Board videoconference hearing, the Veteran stated he has suffered from difficulties with his stomach since his military service.  Specifically, service treatment records note several complaints of vomiting, diarrhea, and abdominal pain in 1971.  

Since his military service, he maintains that these symptoms have been persistent and recurrent, continuing on a consistent basis, as is evidenced by his VA and private treatment records, October 2010 and March 2012 VA examinations, and a November 2011 IME.  

Specifically, VA and private treatment records show the Veteran's repeated complaints of pain associated with his stomach.  He also has consistently received treatment since his separation from service.   

The November 2011 IME reviewed the Veteran's claims file and also determined his abdominal pain began in the service and has continued since.  Specifically, while in Vietnam he had severe abdominal pain with fever, systemic symptoms and lab test consistent with a gastrointestinal infection.  The IME determined that this resulted in IBS.  In March 2012, the Veteran was afforded a VA examination.  The VA examiner confirmed the diagnosis of IBS and stated it is at least as likely as not that the Veteran's current IBS is related to the complaints in the military service.  Based on the evidence of record, the Board finds that service connection for IBS is warranted prior to December 5, 2011.  

III.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement made by the Veteran during his December 2014 Board hearing, the Veteran stated that he wished to withdraw his claims of entitlement to service connection for tuberculosis and entitlement to an initial disability rating in excess of 30 percent for IBS since December 5, 2011.  The Board finds that this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Thus, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

An effective date of September 25, 2007 for the award of a 70 percent disability rating for PTSD is granted.  

Entitlement to service connection for TBI to include headaches is granted.  

Entitlement to service connection for IBS prior to December 5, 2011, is granted.  

The appeal seeking service connection for tuberculosis is dismissed.

The appeal as to the claim of entitlement to an initial disability rating in excess of 30 percent for IBS prior to December 5, 2011, is dismissed.  

REMAND

The Veteran also seeks service connection for a respiratory disorder, a skin disorder, a tremor disorder, and neck disorder.  He also seeks an increased rating for his service-connected bilateral hearing loss disability, and entitlement to a TDIU.  

As an initial matter, the Veteran's service treatment records only contain references only to treatment for athlete's foot in June 1971.  There are no complaints, treatment, or diagnoses pertaining to tremors, a neck disorder, or a respiratory disorder during service. 

Following service, the Veteran has received significant treatment from both VA and private physicians concerning his claimed disorders.  Specifically, the November 2011 IME provided a diagnosis of dermatophytosis of the great toes and heels; VA treatment records reflect a diagnosis of essential tremors; and the VA and private treatment records both note extensive treatment for neck pain.  

Concerning specifically the Veteran's claim for a respiratory disorder, to include COPD and asthma, VA and private treatment records note diagnoses for both of these claimed disorders.  The Veteran alleges he suffers from a respiratory disorder as a result of his military service, including as due to his exposure to Agent Orange.  

The Board also notes the Veteran has been diagnosed with nicotine dependence, which the Veteran confirmed during his December 2014 hearing.  He specifically stated that he uses nicotine to help with his anxiety associated with his service connected PTSD disorder.  He also believes that his smoking may have caused his respiratory disorders.  VA regulations prohibit service connection for a disability solely on the basis of a Veteran's use of tobacco during service.  See 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b); see also VAOGCPREC 6-2003 (neither the statute nor the regulation bars a finding of secondary service connection for a disability related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service).

Based on the above, the Board finds VA compensation examinations are necessary prior to adjudication of the Veteran's claims to determine whether they are related to or had their onset in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks a higher rating for his bilateral hearing loss, currently rated at 0 percent.  He was last examined by VA for this disability in March 2012.  During his December 2014 videoconference hearing, the Veteran indicated that his hearing loss had worsened.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Finally, the Veteran's claim for TDIU is inextricably intertwined with the service connection claims remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). 

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, either physically or electronically, all records of VA treatment not currently associated with the claims file.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his attorney accordingly. 

2.  Invite the Veteran to submit any additional medical and hospitalization records, or other clinical or lay evidence, which lies within his own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any current disabilities on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  After completing the above development to the extent possible, schedule the Veteran for appropriate VA examinations for his respiratory, skin, tremor, and neck disorders.  

The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System (VBMS)) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should expressly note that such evidentiary review took place. 

The VA examiner should expressly address the following regarding each disorder:

(a)  Concerning the Veteran's claim for a respiratory disorder, including as due to exposure to Agent Orange, please identify all currently diagnosed respiratory disorders, to include COPD and asthma.  

Then, please determine whether it is at least as likely as not that any identified respiratory disorders are caused by or due to the Veteran's military service, including to exposure to Agent Orange.  

The examiner is also asked to determine whether the Veteran's PTSD caused or aggravated his use of nicotine and tobacco products, which, in turn, caused or aggravated any diagnosed respiratory disorders.  

(b)  Concerning the Veteran's claim for a skin disorder, including as due to exposure to Agent Orange, please identify all currently diagnosed skin disorders, to include athlete's foot and any other fungal infections found on examination.  

Then, please determine whether it is at least as likely as not that any identified skin disorders are caused by or due to the Veteran's military service, including to exposure to Agent Orange.  If at all possible, the Veteran should be scheduled for this examination during the occurrence of a flare.  

(c)  Concerning the Veteran's claim for a tremor disorder, please identify all current disorders that may manifest in tremors, to include Parkinson's disease.   

Then, please determine whether it is at least as likely as not that any identified tremor disorder is caused by or due to the Veteran's military service.

(d)  Concerning the Veteran's claim for a neck disorder, please identify all current cervical spine disorders found to be present.  

Then, please determine whether it is at least as likely as not that any identified cervical spine disorder is caused by or due to the Veteran's military service.

In the alternative, the examiner is also asked to provide an opinion as to whether any currently diagnosed cervical spine disorder is caused or aggravated by the Veteran's now service-connected TBI, or if the neck disorder is a residual of the TBI.  

4.  Schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2014).  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  All findings should be set forth in a legible report.

5.  Then readjudicate the issues on appeal and consider whether entitlement to TDIU is warranted.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


